DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Greer et al reference (US Patent Pub. 20120265523 A1) discloses an electronic device. The Greer et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the electronic device as a whole comprising: a speaker; a communication circuit; a processor operatively connected to the speaker and the communication circuit; and a memory operatively connected to the processor, wherein the memory stores one or more instructions that, when executed, cause the processor to: receive first data including a first audio frame corresponding to a first interval and a second audio frame corresponding to a second interval subsequent to the first interval, using the communication circuit; store the second audio frame in the memory in response to reception of the first data; output a first audio signal generated based on the first audio frame, through the speaker; when second data including the second audio frame and a third audio frame corresponding to a third interval subsequent to the second interval is received using the communication circuit, store the third audio frame in the memory and output a second audio signal generated based on the second audio frame of the second data through the speaker; and when at least part of the second data is not received using the communication circuit, output the second 
Claims 2-7 depend on claim 1. 

Referring to claim 8, the Greer et al reference (US Patent Pub. 20120265523 A1) discloses an electronic device. The Greer et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the electronic device as a whole comprising: a communication circuit; a processor operatively connected to the communication circuit; and a memory operatively connected to the processor, wherein the memory stores one or more instructions that, when executed, cause the processor to: obtain audio data; encode the audio data using a specified codec to generate a plurality of frames each having a size corresponding to a single connection interval; and transmit a first data packet including two or more frames among the plurality of frames to an external electronic device at a first specified time interval, using the communication circuit, wherein a second data packet transmitted in a second specified time interval includes at least one frame that is same as one of the two or more frames included in the first data packet transmitted in the first specified time interval preceding the second specified time interval as recited in claim 8.
Claims 9-15 depend on claim 8.

Referring to claim 16, the Greer et al reference (US Patent Pub. 20120265523 A1) discloses a data transmitting method of an electronic device. The Greer et al reference taken alone or in combination with another, do not disclose, teach or fairly 
Claims 17-20 depend on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651          					12/17/2021